Citation Nr: 1533290	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to a qualifying chronic disability.

2.  Entitlement to service connection for bursitis and degenerative joint disease of the left shoulder (a left shoulder disability).

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and M.E.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had a period of active duty for training from March 1989 to September 1989, served on active duty from November 1990 to May 1991, and had subsequent service in the United States Army Reserve until June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In December 2011, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the March 2012 Board Remand is included in both the Duties to Notify and Assist and Remand sections below.

The issues of service connection for migraine headaches and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disorder, manifested by limitation of extension, stiffness, swelling, and pain, is not related to any disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in December 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board concludes that VA's duty to assist has also been satisfied in this case.  Stegall, 11 Vet. App. at 268.  The RO has obtained the Veteran's service treatment records, post-service treatment records, and his testimony from the December 2011 Board hearing.  The Veteran was also afforded a VA examination in connection with the service connection claim for a right ankle disorder in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2011 VA opinion and findings obtained in this case are adequate as it relates to the right ankle disorder.  Accordingly, the Board finds that no further development of the Veteran's claim is required as the evidence does not indicate that the Veteran currently has any such right ankle disorder.  

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Here, the Veteran has expressed his disagreement with the quality of the October 2011 VA examiner's evaluation.  See Hearing Transcript at 7.  However, the Veteran has not provided a specific argument or evidence concerning the professional competence of the October 2011 VA examiner, an advanced registered nurse practitioner; therefore, the VA examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal of service connection for a right ankle disorder.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, a right ankle disorder manifested by limitation of extension, stiffness, swelling, and pain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disorder

The Veteran seeks service connection for a right ankle disorder manifested by limitation of extension, stiffness, pain, and swelling.  See Hearing Transcript at 5; see also October 2011 VA Examination.  Upon review of all the evidence of record, the Board finds that service connection for a right ankle disorder is not warranted.

A December 1990 service treatment record indicates that the Veteran sustained a sprain of the right talo-fibular ligament with swelling.  The Veteran complained of pain and tenderness on weight-bearing only.  X-ray results of the right ankle revealed no fracture or dislocation.  Upon separation from active service, an April 1991 report of medical examination revealed a normal clinical evaluation of the Veteran's lower extremities, including the feet.  In an associated report of medical history, the Veteran denied having swollen or painful joints, or arthritis, rheumatism, or bursitis.  During the Veteran's period of Reserve duty, medical examinations and associated history reports in May 1993 and October 1997, reveal identical results from April 1991; that is, the Veteran had normal clinical evaluations of the lower extremities and feet, and had no reported medical history of swollen or painful joints, or arthritis, rheumatism, or bursitis.

To the extent that the Veteran and his mother have contended that the Veteran has had problems with the right ankle since the injury in service, as noted above, the Veteran had normal clinical evaluations of the lower extremities and feet, and had no reported medical history of swollen or painful joints, or arthritis, rheumatism, or bursitis in May 1993 and October 1997, years after the December 1990 one-time right ankle injury in service.  Thus, this provides evidence against a finding of persistent symptoms of such a disorder after the in-service injury.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Veteran underwent a VA examination in October 2011.  While the Veteran complained of pain, stiffness, and swelling of the right ankle and the VA examiner indicated that the Veteran had a right ankle sprain diagnosis in 1991, the VA noted a diagnosis of right ankle sprain.  In an associated radiographic report, dated October 2011, the clinical history noted was continued right ankle pain and a history of right talo-fibular ligament sprain.  The impression of the right ankle was that the bones and joints of the right ankle were intact without evidence of fracture, dislocation, or osseous mass legion.  There were no degenerative changes appreciated, and the soft tissues were well-maintained.  No soft tissue swelling was noted at that time.  Upon objective testing, the Veteran's right ankle demonstrated normal range of plantar flexion and right ankle dorsiflexion (extension) limited to 15 degrees.

The Board has also considered the Veteran's statements regarding stiffness, pain, and swelling in the right ankle.  In this regard, the Veteran testified that that he was a medic during service in Saudi Arabia and worked in a hospital; however, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was Hospital Food Service Specialist.  Also, the DD Form 214 does not reveal any training or military education indicative of an MOS of medic.  To the extent that the Veteran has limited medical expertise as a medic, the Veteran has not opined as to a current right ankle disability.  In response to the explicit question of a current diagnosis by the representative during the December 2011 Board hearing, the Veteran replied that he was "still having problems with it.  Still swelling and still have a lot of pain in it."  Hearing Transcript at 4-5.  Indeed, the Veteran also admitted that he has not sought treatment for the ankle because he has to seek treatment for so many other conditions, he does not have time for right ankle treatment.  Id. at 5.  Also, in this regard, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  

Regardless, resolving doubt in the Veteran's favor, and given the history of right ankle sprain diagnosis as indicated by the October 2011 VA examiner, the objective evidence of limitation of extension of the right ankle, and the Veteran's complaints of pain, stiffness, and swelling, the Board finds that the Veteran has a right ankle disorder manifested by limitation of extension, pain, stiffness, and swelling.

With regard to the right ankle, the October 2011 VA examiner opined that there is no link between the Veteran's current ankle complaints and the one-time injury in service.  The VA examiner explained that there is no evidence that a chronic condition was diagnosed in active duty and no evidence of continuity of ankle pain following discharge.  

Assuming, arguendo, that the Veteran has limited medical expertise as a medic, and in general, the opinion of a medical specialist may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether the right ankle disorder was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding podiatry conditions.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of the right ankle condition.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  In this case, the VA examiner's medical opinion was based on a more comprehensive review of the Veteran's medical history and considered the Veteran's lay contentions.  As such, the VA examiner's medical opinion is more probative than the opinion given by the Veteran.  The Board has not ignored the Veteran's background as a medic; it is finding that the Veteran's opinion regarding the etiology of his own condition (a right ankle disorder) is entitled to lower probative weight.  The Board finds that the Veteran's contentions are outweighed by the medical opinion of the VA examiner, as well as the facts cited above.  

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a right ankle disorder, and the appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a right ankle disorder is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for migraine headaches, a left shoulder disability, and a right ankle disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Migraine Headaches

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Here, the record reflects that the Veteran was first diagnosed with migraine headaches on June 30, 1995.  The Veteran was consistently treated for migraine headaches from 1995 through Army Reserve service in 2000.  Records are incomplete, however, as to the exact dates that the Veteran was on ACDUTRA or INACDUTRA during his period of service in the Army Reserve.  The exact dates that the Veteran was on ACDUTRA or INACDUTRA are significant because they assist in determining the Veteran's eligibility for VA benefits based on such service.  Specifically, they may assist in determining whether migraine headaches (a disease) was incurred or aggravated during a period of ACDUTRA.  The RO has not obtained the Veteran's service personnel records from the Army Reserve in order to verify the dates and character of his service with the Army Reserve from May 1991 to June 2000.

A Left Shoulder Disability

In the March 2012 decision, the Board remanded the issue of service connection for a left shoulder disability to afford the Veteran a VA examination to assist in determining the etiology of the current left shoulder disability.  Pursuant to the March 2012 Board Remand, a VA examination was provided in April 2012.  The VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained, in pertinent part, that the Veteran was diagnosed with left shoulder bursitis in 2006, and that there is no documented evidence of a left shoulder condition within two years of discharge from active duty.  In this regard, the record reflects that the Veteran was first diagnosed with left shoulder bursitis in May 1995, approximately four years after discharge from active service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the VA examiner based the medical opinion on an inaccurate factual basis as the evidence of record clearly indicates that left shoulder bursitis was diagnosed in May 1995.  Reonal, 5 Vet. App. at 461; see also Stegall at 268; Barr, 21 Vet. App. at 312.

Also, for the same reasons discussed above, the exact dates that the Veteran was on ACDUTRA or INACDUTRA may assist in determining whether a left shoulder disability was incurred or aggravated during a period of ACDUTRA.

Accordingly, the issues of service connection for migraine headaches and a left shoulder disability are REMANDED for the following actions:

1. Contact the appropriate records repository, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documentation of all periods when the Veteran was on ACDUTRA and INACDUTRA in the Army Reserve from May 1991 to June 2000.  Copies of any service personnel records, to include the Veteran's separation documents not already of record, should be requested.  If no such records can be found, or if they have been destroyed, ask for specific documented confirmation of that fact and/or a negative response from the appropriate records repository.  Copies of any records obtained, or a negative reply, should be included in the claims file.

If it is reasonably certain the requested records do not exist or that further efforts to obtain them would be futile, provide the Veteran a letter explaining how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts to obtain these records are not justified.  A copy of this letter, and any response from the Veteran, should be included in the claims file.

2. Obtain an addendum medical opinion to assist in determining the nature and etiology of the current left shoulder disability (from a medical professional other than the nurse practitioner who provided the April 2012 VA medical opinion).  A medical professional with expertise in orthopedics is preferred but not required.  An examination of the Veteran is not required.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater probability) that a left shoulder disability had onset in service or is related to service, to include as due to the claimed in-service injury?

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran was first diagnosed with a left shoulder disability (bursitis) in May 1995.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for migraine headaches and a left shoulder disability in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


